UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1380



In re:   ANTHONY FORD,


                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony Ford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony      Ford     petitions         this    court    for    a     writ    of

mandamus      seeking      to     compel    the       Commissioner      of    the    Social

Security Administration * to perform her official duties related

to payment of Ford’s benefits, which were suspended during his

pretrial detention.             We deny the petition.

              The    All    Writs     Act       vests       all    statutorily      created

courts, including this court, with authority to issue “all writs

necessary       or      appropriate         in        aid     of      their       respective

jurisdictions.”            28    U.S.C.     §       1651    (2006).      In   this       case,

however, the district court for the District of Maryland has

original jurisdiction over Ford’s petition, and is therefore the

proper venue for adjudication of the petition.                            See 28 U.S.C.

§§ 1361,      1391    (2006).         Nonetheless,            we   conclude       that     the

interest of justice does not require us to transfer the petition

to the District of Maryland.                    See Sorcia v. Holder, 643 F.3d

117, 122 (4th Cir.) (holding “that where we ha[ve] jurisdiction

but lack venue, we have inherent authority to transfer a case to

another [court] where both venue and jurisdiction exist” and

“that    in    the    exercise       of     such       inherent       authority      it     is

appropriate . . . to consider whether the interest of justice


     *
         The Acting Commissioner is Carolyn Colvin.



                                                2
mandates    transfer”)    (internal     quotation      marks     omitted),   cert.

denied, 132 S. Ct. 776 (2011).

            Accordingly,       we   grant   Ford’s    motion     to    proceed   in

forma pauperis, deny his motions for release of funds to retain

private counsel, to appoint counsel, to expedite the hearing and

verdict, and for relief from judgment, and we deny the mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in    the    materials

before   the    court   and    argument     would    not   aid   the    decisional

process.

                                                                 PETITION DENIED




                                        3